DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Claims 1 – 21 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Goff et al. (WO 2004/092032A2).
Regarding Claim 1:
	Le Goff et al. teaches an oil temperature control assembly fluidically connectable to an oil circulation system of an operating group of a vehicle, and to a cooling system of said operating group or of said vehicle, wherein the oil temperature control assembly identifies a vertical axis and two longitudinal axes lying mutually orthogonal to each other on a same main imaginary plane orthogonal to said vertical axis, wherein said assembly comprises: a) a heat exchanger (10) comprising a plurality of plate-like exchanger elements (13, 66) superposed along the vertical axis to define mutually alternated ducts through which oil and cooling liquid flow; b) an oil control and support device comprising: a base element substantially plate-shaped (20) presenting a first surface (along 18) in contact and engageable by the heat exchanger and a second surface opposite the first surface, wherein on said second surface are made an inlet mouth (40) of the oil towards the heat exchanger, and an outlet mouth (42) of the oil towards the operating group, wherein in said base element, the inlet and outlet ducts extend from said inlet and outlet mouths to and from the heat exchanger and vice versa; a control assembly (44) positioned on the base assembly and fluidcially connected to the base element and the heat exchanger, the control assembly comprising: i) a housing body (46, and see below) projecting in height beside the heat exchanger and external to (the top portion 52 of the housing body 46 sits external to the heat exchanger) the heat exchanger in which said housing body has a housing cavity fluidically connected to said inlet mouth and to said outlet mouth and to an exchanger duct (via 60); ii) a valve member (54) housed in said housing cavity comprising an obturator (movement of 54) element and a heat-sensitive (wax, 56) or pressure-sensitive control element, which moves the obturator element according to operating conditions of the oil flowing inside said cavity wherein depending on a position of the obturator element, flow of oil in input to the outlet mouth and/or towards the exchanger duct is controlled.

    PNG
    media_image1.png
    520
    827
    media_image1.png
    Greyscale

Regarding Claim 4:

Regarding Claim 5:
	Le Goff et al. teaches the housing body has a main horizontal extension, extending parallel to the imaginary plane (Figs 1 – 4).
Regarding Claim 6:
	Le Goff et al. teaches the housing cavity is in a fluidic position between the inlet mouth and the heat exchanger to receive the oil in input and control passage of the oil to the outlet mouth and/or the exchanger duct, wherein the housing body defines fluidic connection portions with the inlet duct the outlet duct and the exchanger duct has, on a wall portion defining the housing cavity, respective openings (Figs 1 – 4).
Regarding Claim 7:
	Le Goff et al. teaches the housing body comprises a plurality of body plate-shaped elements (60) superposed along the vertical axis, each of the plurality of plate-shaped elements have a main plane transverse to the vertical axis shaped so that in reciprocal superimposition the body plate-shaped elements define said fluidic connection portions and the respective openings on the respective wall portion defining the housing cavity (Fig 6).
Regarding Claim 8:
	Le Goff et al. teaches the housing body comprises a housing cylinder (46) inside which the valve member is located and operates.
	Regarding Claim 9:

	Regarding Claim 10:
Le Goff et al. teaches the obturator element is movable in a rotary direction by the control element (56 rotates).
	Regarding Claim 11:
Le Goff et al. teaches the control element is heat-sensitive (via wax along 56) and moves the obturator element according to temperature of the oil flowing inside said cavity, wherein the heat-sensitive element is a wax element or is an element in a shape memory material.
	Regarding Claim 12:
Le Goff et al. teaches the control element is pressure-sensitive and moves the obturator element according to pressure of the oil flowing inside said housing cavity (via wax 56).
	Regarding Claim 13:
Le Goff et al. teaches the valve member comprises a return element (94) to perform an opposite action to an action of the control element.
	Regarding Claim 14:
Le Goff et al. teaches the return element is a heat-sensitive element (via wax 56) to vary action of the return element according to temperature of the oil in the housing cavity.
	Regarding Claims 15, 19 - 20:
wherein the obturator element has a substantially cylindrical shape (54 and within 56) with a first end nearer the base plate being closed, wherein the return element engages the obturator element on the first end and the housing body on a second end (Figs 5 – 6).
	Regarding Claim 16:
Le Goff et al. teaches the obturator element has a substantially cylindrical shape, to engage the walls of the housing cavity presenting closing partitions and through holes which, depending on axial or angular position allow, control or prevent the flow of oil (Figs 3 – 6).
	Regarding Claim 17:
Le Goff et al. teaches the plate-shaped elements of the heat exchanger group and/or of the base element and/or of the control group are mutually integrally joinable by brazing (Figs 1 – 6).
	Regarding Claim 18:
Le Goff et al. teaches the housing body has a main horizontal extension parallel to the longitudinal axis (Fig 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Le Goff et al. (WO 2004/092552A2).
Regarding Claims 3 and 4:
	Le Goff et al. is silent to the plurality of base plate shaped elements.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple base plates 20 of Le Goff et al, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
On Page 7 of the Remarks, the Applicant argues that Le Goff et al. does not teach the housing body is “beside the heat exchanger” as currently amended. The Examiner disagrees and maintains the rejection because the housing body (46) of Le Goff et al. is show to be place in the corner of the heat exchanger in figure 3, with a top portion (52) that protrudes out and is adjacent to the heat exchanger. Whether or not the body is integral or separate is not considered because the teachings of Le Goff et al. is within the reasonable interpretation of the claim language and the method of forming the device is not considered patentable subject matter in this instance.
On Page 7 of the Remarks, the Applicant argues that Le Goff et al. does not teach “a control assembly positioned on the base element and fluidically connected to the base element and the heat exchanger.” The Examiner disagrees and maintains the rejection because Figures 1 – 3 of Le Goff et al. show the control assembly extends to the base elements and is connected via the channels 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747